Case: 21-1784    Document: 38    Page: 1   Filed: 02/18/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ROBERT E. ROBINSON,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1784
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-2296, Senior Judge Robert N.
 Davis.
                ______________________

                Decided: February 18, 2022
                 ______________________

     JOHN D. NILES, Carpenter Chartered, Topeka, KS, ar-
 gued for claimant-appellant. Also represented by JOHN F.
 CAMERON, John F. Cameron, Attorney at Law, Montgom-
 ery, AL.

     ASHLEY AKERS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., ELIZABETH
Case: 21-1784    Document: 38      Page: 2    Filed: 02/18/2022




 2                                   ROBINSON   v. MCDONOUGH



 MARIE HOSFORD; CHRISTOPHER O. ADELOYE, BRIAN D.
 GRIFFIN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
                  ______________________

     Before TARANTO, HUGHES, and STOLL, Circuit Judges.
 HUGHES, Circuit Judge.
      The Board of Veterans’ Appeals granted Robert E. Rob-
 inson disability benefits with an effective date of May 2,
 1992. Mr. Robinson appealed the Board’s effective-date de-
 termination, and the Court of Appeals for Veterans Claims
 affirmed. Mr. Robinson now appeals to us, arguing that the
 Veterans Court erred by incompletely applying the test for
 determining the law of the case and by applying the wrong
 standard of review in analyzing whether a document con-
 stitutes a decision. Because the Veterans Court articulated
 and applied the correct law-of-the-case test and because
 Mr. Robinson forfeited his standard-of-review argument,
 we affirm.
                               I
     Mr. Robinson served in the Army from February to
 June 1974 and from October to November 1977. He filed a
 claim for disability compensation in December 1974 after
 experiencing shortness of breath, inability to concentrate,
 chills, nervousness, dizziness, and blackout spells. The Vet-
 erans Affairs regional office issued a rating decision deny-
 ing Mr. Robinson’s application in July 1975, finding no
 service connection.
     Mr. Robinson then requested to reopen his application
 three times:
     First, in August 1979, Mr. Robinson filed a request to
 reopen his December 1974 application—although at that
 time Mr. Robinson characterized this request as his “first
 claim for VA compensation.” Appx104. The RO sent a letter
 in response, informing Mr. Robinson that he had
Case: 21-1784    Document: 38     Page: 3    Filed: 02/18/2022




 ROBINSON   v. MCDONOUGH                                   3



 previously applied for benefits in December 1974 and ask-
 ing if he had additional information to submit. Mr. Robin-
 son responded that he had never filed a claim and asked
 the RO to either provide evidence that he had filed a prior
 claim or to review his request on the merits. The RO then
 forwarded a copy of Mr. Robinson’s December 1974 appli-
 cation to Mr. Robinson. The record contains no further
 communications regarding this request to reopen.
     Second, in April 1980, Mr. Robinson filed a request to
 reopen his December 1974 application, indicating that his
 doctor had made new findings about Mr. Robinson’s mental
 health. The RO sent a letter to Mr. Robinson’s doctor, re-
 questing additional information. Mr. Robinson’s doctor re-
 sponded with an evaluation of Mr. Robinson’s mental
 health. The RO, considering this evidence, determined that
 the evidence did not alter the validity of the RO’s previous
 denial.
      Third, in May 1992, Mr. Robinson again filed a request
 to reopen his December 1974 application. The RO denied
 his claim, determining that the evidence received was not
 new or material to establish service connection. Mr. Robin-
 son appealed, and his case went back and forth between
 the Board of Veterans’ Appeals and the Veterans Court for
 several years. Relevant to this appeal, the Board in 1997
 affirmed an RO rating decision that denied Mr. Robinson’s
 third request to reopen for failure to submit new evidence.
 The Veterans Court vacated and remanded the 1997 Board
 decision on appeal in light of new precedent from our court.
     Finally, in July 2011, the Board granted Mr. Robinson
 service connection for schizophrenia and basic eligibility
 for Dependents’ Educational Assistance. The Board as-
 signed an effective date of May 2, 1992 for both entitle-
 ments, corresponding to the date that Mr. Robinson filed
 his third request to reopen. Mr. Robinson disagreed with
 and challenged the Board’s effective-date determination.
Case: 21-1784     Document: 38      Page: 4   Filed: 02/18/2022




 4                                   ROBINSON   v. MCDONOUGH



 The Veterans Court affirmed. Mr. Robinson now appeals to
 us.
                               II
     We analyze de novo the Veterans Court’s interpreta-
 tion of law. Bazalo v. West, 150 F.3d 1380, 1382 (Fed. Cir.
 1998). And we cannot review challenges to factual determi-
 nations or applications of law to facts. 38 U.S.C.
 § 7292(d)(2).
                               A
     Mr. Robinson first argues that the Veterans Court
 erred in its analysis of the law-of-the-case doctrine because
 the court ignored part of the doctrine. Under the law-of-
 the-case doctrine, courts generally refuse to reconsider
 questions of law and fact that have already been decided
 during litigation to “prevent relitigation of issues.” Suel v.
 Sec’y of Health & Hum. Servs., 192 F.3d 981, 984–85 (Fed.
 Cir. 1999); see Means v. Brown, 9 Vet. App. 482, 483 (1996)
 (applying the doctrine to a Board decision). The doctrine
 extends to both explicit findings and “things decided by
 necessary implication.” Smith Int’l, Inc. v. Hughes Tool Co.,
 759 F.2d 1572, 1577 (Fed. Cir. 1985) (cleaned up). But the
 law-of-the-case doctrine is not absolute. For example, a
 trial court is free to reexamine findings on remand that are
 “not examined in, relied on, or otherwise necessary to” the
 corresponding appellate decision. Exxon Corp. v. United
 States, 931 F.2d 874, 878 (Fed. Cir. 1991).
      The Board, in its 1997 decision, referred to the RO’s
 first rating decision in 1975 as “the last final rating deci-
 sion denying service connection for a psychiatric disorder.”
 Appx64. Mr. Robinson asserts that this is a fact finding to
 which the Board and the Veterans Court are now bound
 under the law-of-the-case doctrine. If the 1975 rating deci-
 sion is the “last final” denial of Mr. Robinson’s claim, then,
 by implication, Mr. Robinson’s subsequent requests to reo-
 pen were never finally denied and are still pending. The
Case: 21-1784     Document: 38     Page: 5    Filed: 02/18/2022




 ROBINSON   v. MCDONOUGH                                     5



 Board could, under this theory, award Mr. Robinson an ef-
 fective date as early as August 10, 1979—the date of his
 first request to reopen. See 38 U.S.C. § 5110(a)(1) (“[T]he
 effective date of an award . . . shall not be earlier than the
 date of receipt of application therefor.”); 38 C.F.R.
 § 3.400(r) (setting the effective date for reopened claims as
 the “[d]ate of receipt of [the] claim”).
      The Board and Veterans Court both rejected this argu-
 ment. The Board determined that the 1997 decision is, “at
 best, ambiguous as to whether the last final denial was in
 1975 or 1980.” Appx25. The Board further determined that
 the Veterans Court, in a 2000 decision on appeal from the
 Board’s 1997 decision, had analyzed an entirely separate
 issue and “did not reach the question of which RO decision
 was the last final rating decision.” Appx25. Because the
 Board in its 1997 decision did not appear to have made the
 alleged factual finding and because—even if the Board did
 so find—the Veterans Court in 2000 did not consider or rely
 on that alleged finding on appeal, the Board concluded that
 the law-of-the-case doctrine does not apply. The Board then
 determined that the last final denial actually occurred in
 May 1980, in response to Mr. Robinson’s second request to
 reopen. Appx25.
     The Veterans Court affirmed the Board’s conclusion,
 discerning no error in the Board’s analysis. The Veterans
 Court articulated the correct law-of-the-case standard, an-
 alyzed the facts of the case, determined that “the Court in
 2000 [had] not specifically identif[ied] the last final rating
 decision,” and concluded that “it was not an error for the
 Board to find the last final denial was the May 1980 rating
 decision.” Appx3–4.
     Mr. Robinson argues that the Veterans Court erred be-
 cause it considered only whether the previous decisions
 “specifically identif[ied]” or “expressly contemplate[d]” the
 alleged factual finding. Appellant’s Br. 15; Appx4. Mr. Rob-
 inson asserts that the law-of-the-case doctrine
Case: 21-1784    Document: 38      Page: 6    Filed: 02/18/2022




 6                                   ROBINSON   v. MCDONOUGH



 “comprehends things decided by necessary implication as
 well as those decided explicitly.” Appellant’s Br. 12 (quot-
 ing Smith Int’l, 759 F.2d at 1577 (emphasis added)). Ac-
 cording to Mr. Robinson, the Veterans Court did not
 “assess[] law of the case in the light of what the Board and
 the Veterans Court actually decided—whether explicitly or
 by necessary implication.” Appellant’s Br. 12.
     We disagree. The Veterans Court articulated the cor-
 rect standard, recognizing that it is “without power to do
 anything which is contrary to either the letter or spirit of
 the mandate construed in light of the opinion of the court
 deciding the case.” Appx3 (emphasis added) (quoting
 Browder v. Brown, 5 Vet. App. 268, 270 (1993)). And while
 the Veterans Court did discuss what the 1997 Board deci-
 sion and 2000 Veterans Court decision specifically identi-
 fied and expressly contemplated, nothing in the Veterans
 Court’s discussion indicates that it limited its analysis to
 those express findings or otherwise impermissibly nar-
 rowed the doctrine. In fact, the Veterans Court emphasized
 that the 1997 decision “when read [i]s, at best, ambiguous
 as to whether the last final denial was in 1975 or 1980,”
 indicating that it analyzed the decision holistically. Appx4
 (quoting Appx25).
     To the extent that Mr. Robinson argues to us that the
 1997 decision and subsequent appellate decision explicitly
 or implicitly found that the 1975 rating decision is his last
 final denial, that is an application of law to fact that we
 cannot review. 38 U.S.C. § 7292(d)(2). Therefore, we affirm
 the Veterans Court’s law-of-the-case conclusion.
                              B
     Mr. Robinson next argues that the Veterans Court ap-
 plied the wrong standard of review in determining whether
 a letter from the RO constitutes a rating decision.
     In August 1979, Mr. Robinson filed his first request to
 reopen his claim for disability benefits. The RO responded
Case: 21-1784    Document: 38      Page: 7    Filed: 02/18/2022




 ROBINSON   v. MCDONOUGH                                    7



 in September 1979, informing Mr. Robinson that he had
 previously filed an application for benefits that had been
 denied, asking Mr. Robinson if he had acquired additional
 evidence, and attaching a Notice of Procedural and Appel-
 late Rights. Mr. Robinson asserts that this RO letter is a
 rating decision. A few days after receiving the RO letter,
 Mr. Robinson responded, stating that he had not previ-
 ously filed an application and requesting that the Board
 provide evidence that he had filed such an application.
 Mr. Robinson asserts that his response constitutes a Notice
 of Disagreement that triggered the Board’s duty to issue a
 statement of the case. See 38 U.S.C. § 4005(d) (1976) 1; Col-
 laro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) (“Once
 the agency receives a claimant’s NOD, . . . [t]he agency
 must prepare a statement of the case.”). Because the Board
 never issued a statement of the case as it was required to
 do, Mr. Robinson argues that his 1979 request to reopen is
 still pending and that the Board could therefore award him
 an earlier effective date.
     The Board disagreed with Mr. Robinson, concluding
 that the RO letter is not a decision and that Mr. Robinson’s
 response is not a Notice of Disagreement. Appx23–24. And
 the Veterans Court determined that the Board “did not
 clearly err in finding that the [RO letter] was not a deci-
 sion.” Appx4. Mr. Robinson alleges that the Veterans Court
 erred in analyzing this issue for clear error rather than de
 novo. 2



     1    This provision was later renumbered to § 7105.
 Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 187, 238 (1991).
 And has since been amended. Pub. L. No. 115-55,
 § 2(q)(1)(D), 131 Stat. 1105, 1112 (2017).
     2    The Veterans Court has held that “[w]hether a doc-
 ument is an NOD is a question of law for the Court to de-
 termine de novo.” Beryle v. Brown, 9 Vet. App. 24, 28
Case: 21-1784     Document: 38     Page: 8    Filed: 02/18/2022




 8                                   ROBINSON   v. MCDONOUGH



     Importantly, Mr. Robinson argued for a clear-error
 standard of review in his briefing before the Veterans
 Court. See Appx155 (“[T]he Board made the clearly errone-
 ous finding that the September 1979 VA document was not
 a decision.” (emphasis added)). We have previously deter-
 mined that an appellant who “urged upon the Veterans
 Court the very standard that that court applied” forfeits
 any argument on appeal that the Veterans Court “commit-
 ted reversible error” “when [it] applied that standard.” Lo-
 gan v. Principi, 71 F. App’x 836, 838–39 (Fed. Cir. 2003);
 see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir.
 2002) (en banc) (“[T]he fact that the appellant specifically
 urged the legal rule that he now challenges counsels
 against consideration of the issue.”). We accordingly con-
 clude that Mr. Robinson forfeited his argument that the
 Veterans Court should have applied a de novo standard of
 review because Mr. Robinson had advocated for a clear-er-
 ror standard of review in his briefing to the Veterans Court.
 Therefore, we affirm the Veterans Court’s conclusion that
 the RO letter is not a decision and that Mr. Robinson’s re-
 sponse is not a Notice of Disagreement.




 (1996). But neither Mr. Robinson nor the government cites
 to an opinion that explicitly identifies the standard of re-
 view for whether a document is a rating decision. See Oral
 Arg. at 21:48–22:22, https://oralarguments.cafc.uscourts.
 gov/default.aspx?fl=21-1784_02072022.mp3 (“I am not
 aware of any case law that specifically identifies criteria or
 a test to make that determination.”). Although both parties
 contend that the standard of review is also de novo, Appel-
 lant’s Br. 17; Oral Arg. at 20:37–21:47, we do not need to
 decide what the appropriate standard of review is to reach
 our conclusion, so we leave this issue open.
Case: 21-1784     Document: 38    Page: 9   Filed: 02/18/2022




 ROBINSON    v. MCDONOUGH                                 9



                            III
     For the reasons above, we affirm the Veterans Court’s
 decision.
                        AFFIRMED
 No costs.